Exhibit 10.2

 



AMENDMENT NO. 2 TO

EMPLOYMENT CONTRACT

 

THIS AMENDMENT NO. 2 (this “Amendment”) to the Employment Contract (as defined
hereinafter) is executed as of February 9, 2012 by and between Sutor Technology
Group Limited, a Nevada corporation (the “Company”), and Naijiang Zhou (the
“Employee”). Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Employment Contract referred to below.

 

W I T N E S S E T H:

 

 

WHEREAS, the Company and the Employee are parties to that certain Employment
Contract dated as of December 18, 2009 (the “Employment Contract”);

 

WHEREAS, the Company and the Employee entered into an amendment to the
Employment Contract on February 23, 2011 in which the parties thereto amended
certain provisions of the Employment Contract (the “Amendment No. 1”);

 

WHEREAS, the Company and the Employee wish to amend the Employment Contract
further as set forth in this Amendment;

 

NOW, THEREFORE, for mutual consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.Amendments to the Employment Contract

 

a. Section 4.1(a) of the Employment Contract shall be deleted in its entirety
and the following shall be substituted in lieu thereof:

“Party B’s monthly basic salary before tax is RMB 58,000.”

b. Section 4.1(b) of the Employment Contract shall be deleted in its entirety
and the following shall be substituted in lieu thereof:

“Party B shall be entitled to receive 50,000 restricted shares of the common
stock of Party A pursuant to Party A’s 2009 Equity Incentive Plan. Such
restricted shares shall be granted on or about February 21, 2012 according to a
restricted shares grant agreement (the “Restricted Shares Grant Agreement”) to
be entered into between the Parties. The restricted shares will be subject to
the terms and conditions of such Restricted Shares Grant Agreement.”

2.Agreement Otherwise Unchanged

Except as herein provided, the Employment Contract shall remain unchanged and in
full force and effect.



 

 



3.Governing Law.

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York.

4.Entire Agreement.

This Amendment along with the Employment Contract and the Amendment No. 1
contain the entire understanding of the parties with respect to the subject
matter hereof and supersedes all prior agreements, understandings, discussions
and representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into this Amendment.

5.Counterparts.

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]





 



2

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date herein above first written.

 

 

 

SUTOR TECHNOLOGY GROUP LIMITED

 

 

By: _/s/ Lifang Chen___________________

Name: Lifang Chen
Title: CEO 

 

 

 

  EMPLOYEE

 

Name: Naijiang Zhou

 

 

Signature:    /s/ Naijiang Zhou                    

 

 

3





 

